IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1607
                               Filed September 23, 2020


BRANDON DEWIELD TATE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Brandon Tate appeals the denial of his application for postconviction relief.

AFFIRMED.




       Gerald J. Kucera, Cedar Rapids, for appellant.

       Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee State.




       Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A woman began to leave a convenience store when Brandon Tate

approached her car, displayed a gun, told her to let him into the vehicle, instructed

the woman to drive away, and took her wallet. A jury found Tate guilty of second-

degree robbery. On direct appeal, this court determined that substantial evidence

supported the jury’s finding of guilt. See State v. Tate, No. 15-1205, 2016 WL
3275447, at *3 (Iowa Ct. App. June 15, 2016).

       Tate filed a postconviction-relief (PCR) application alleging his trial attorney

was ineffective in several respects.      The district court denied the application

following an evidentiary hearing.

       On appeal, Tate argues his trial attorney was ineffective in (1) “advising

[him] not to testify”; (2) “failing to investigate”; and (3) “failing to effectively

impeach” the woman. To prevail, Tate must show (1) counsel’s performance was

deficient and (2) prejudice resulted. See Strickland v. Washington, 466 U.S. 668,

687 (1984).

I.     Advice Not to Testify

       As a preliminary matter, the State asserts the issue of whether Tate’s trial

attorney was ineffective in advising Tate not to testify was neither raised in the

postconviction proceeding nor decided. See Meier v. Senecaut, 641 N.W.2d 532,

537 (Iowa 2002) (“It is a fundamental doctrine of appellate review that issues must

ordinarily be both raised and decided by the district court before we will decide

them on appeal.”). The State concedes Tate “could have argued that PCR counsel

was ineffective for failing to raise trial counsel’s ineffectiveness” on this issue but

asserts he failed to do so.
                                           3


       In his original brief to the court, Tate did indeed fail to use the hook of PCR

counsel’s claimed ineffectiveness to argue the ineffectiveness of trial counsel. But

he raised PCR counsel’s ineffectiveness in his reply brief. We are persuaded that

his belated assertion was sufficient to allow us to reach the merits. See Villa

Magana v. State, 908 N.W.2d 255, 260 (Iowa 2018) (“This case presents a

situation where the ineffective-assistance argument should be considered even

though it was not raised until the reply brief.”).1

       “The decision whether or not to testify belongs to the defendant, and the

role of counsel is to provide advice to enable a defendant to make the decision.”

Ledezma v. State, 626 N.W.2d 134, 146 (Iowa 2001). “Counsel has a duty to

advise the defendant about the consequences of testifying so that an informed

decision can be made.” Id. at 146–47.

       Tate testified at the postconviction-relief hearing. He said he chose not to

testify at trial after his attorney told him that if he took the stand, the State would

use his criminal history to attack his credibility. In his words, “That would be

common sense.” Tate’s attorney similarly stated he was “sure” he would have

advised Tate that his prior convictions could be used to impeach him if he testified.

       Tate argues his trial attorney’s advice was unreasonable absent “a hearing

with the Judge to determine whether his prior convictions could be used against

him at trial for impeachment.” In fact, counsel had a hearing before the judge.


1 In Goode v. State, 920 N.W.2d 520, 526 (Iowa 2018),“the parties acknowledge[d]
the record on appeal [was] inadequate to address the new claim of ineffective
assistance of postconviction counsel.” The supreme court declined to remand the
claims as requested Goode but instead stated “the claims must be filed as a
separate application in district court.” Goode, 920 N.W.2d at 527. Here, the record
is adequate to address the issue.
                                          4


Prior to trial, the prosecutor informed the court that he intended to offer certified

records of Tate’s convictions for “two felony offenses,” but only if the defense

proceeded down a particular path in cross-examining an officer who took a

statement from Tate. The defense did not proceed down that path, and the State

did not offer the certified records. Because the issue of Tate’s prior convictions

and their potential use at trial was raised and because Tate’s attorney effectively

prevented the prosecutor from using any of those convictions against him, we

conclude     trial counsel’s   performance was not        deficient.     Accordingly,

postconviction counsel could not have performed deficiently in failing to raise the

issue.

II.      Failure to Investigate

         “Counsel is required to conduct a reasonable investigation or make

reasonable decisions that make a particular investigation unnecessary.” Id. at 145

(citing Strickland, 466 U.S. at 691). Tate claims his trial attorney failed to conduct

a reasonable investigation because he did not interview several people who could

have impugned the credibility of the woman whose wallet was stolen.

         First, he asserts that counsel should have called a witness to discuss the

woman’s drug history. In fact, counsel raised the issue of possible drug use by the

woman, stating, “I think drugs are at issue here” and “her prior drug usage is clearly

relevant.” He asked the trial court to reconsider a prior ruling granting the State’s

motion in limine to exclude this type of evidence. The trial court responded, “My

ruling remains as previously ordered.” The court reasoned, “There’s nothing that

I’m aware of that would indicate that [the woman] was under the influence of a

controlled substance on the evening in question.” Because Tate’s attorney was
                                           5


aware of and pursued the “drug use” issue, Tate’s claim that counsel failed to

investigate the issue necessarily fails.

       Tate also asserts that counsel should have looked into the woman’s sexual

history. But such an inquiry would have violated the policy set forth in Iowa Rule

of Evidence Rule 5.412. Cf. Mummau v. State, No. 12-1082, 2013 WL 2145994,

at *5 (Iowa Ct. App. May 15, 2013) (“At trial, the court determined allowing this

testimony would violate the rape shield statute—Iowa Rule Evidence 5.412. This

rule disallows evidence of the past sexual behavior of a victim in a criminal sexual

assault case absent very limited circumstances, which do not apply here. . . . We

find the trial court did not abuse its discretion in disallowing the use of this portion

of the deposition transcript for impeachment purposes.”). That said, the woman

discussed certain aspects of her past with the prosecutor to explain why she did

not immediately report a sexual assault in this case. We conclude counsel did not

act deficiently in failing to investigate the dated history she described.

       Finally, Tate asserts his attorney should have interviewed his former

girlfriend about certain email exchanges. In fact, Tate’s attorney held an on-the-

record discussion about a text message the girlfriend sent and the district court

agreed with him that there were hearsay concerns with the message.

       We conclude Tate’s trial attorney was aware of and pursued the issues Tate

now complains about. Accordingly, we affirm the district court’s denial of this

ineffective-assistance-of-counsel claim.

III.   Failure to Effectively Impeach the Complaining Witness

       Tate claims his trial attorney was ineffective in failing to use the entirety of

the woman’s deposition transcript to impeach her at trial. On our de novo review,
                                         6


we disagree. As Tate acknowledges, counsel used a portion of the deposition

transcript to elicit a discrepancy in her testimony. He also brought out several

inconsistencies between the woman’s trial testimony and two statements she gave

police.    Counsel highlighted most of the discrepancies that Tate asserts the

deposition transcript would have underscored. For example, counsel elicited an

admission from the woman that, in her first statement, she made no mention of a

gun being pulled out or of a gun being put to her head. As noted, he also confirmed

that she did not immediately mention a sexual assault.            He obtained an

acknowledgment that Tate made no threats while she was driving the car. And he

elicited an admission that the woman could not identify Tate in a photo array

presented by the police. The woman stated it was actually her fiancé’s brother

who “used to live with [Tate]” who “told [her] who it was.” Counsel reasonably

could have decided that the jury might lose sight of these damaging admissions if

he attempted to undermine less critical aspects of the woman’s testimony. We

affirm the postconviction court’s denial of this claim and of Tate’s postconviction-

relief application.

          AFFIRMED.